DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 1-3.  Thus, previous 112(b) rejection on claims 1 and 2 , previous 112(b) rejection on claim 3, previous 112(a) rejection on claim 3 are now moot.
Also, in view of the cancelation of claims 1-3, previous 102(a)(1) rejection on claims 1-3 over Purnell et al (“The Dielectrophoretic Disassociation of Chloride Ions and the Influence on Diamagnetic Anisotropy in Cell Membranes”, Discovery Medicine, Vol.22 (122), pg.257-273 (2016)) is now moot.
It is to be noted that although previous prior art rejection on claim 4 over Purnell et al in view of Du et al (as made in Paragraph 9 of the last Office Action) was mislabeled as 102(a)(1) rejection (it was an error made while copying and pasting), it was meant to be a 103 rejection as it is apparent from the body of the rejection. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Purnell et al (“The Dielectrophoretic Disassociation of Chloride Ions and the Influence on Diamagnetic Anisotropy in Cell Membranes”, Discovery Medicine, Vol.22 (122), pg.257-273 (2016)) in view of Du et al (“Quantitative biomechanics of healthy and diseased human red blood cells using dielectrophoresis in a microfluidic system”, Extreme Mechanics Letters 1 (2014), pg.35-41)
Purnell teaches (see abstract) changing (modulating) chloride ion channel expression using (dielectrophoretic) electromagnetic field to treat breast carcinoma cell.  Thus, Purnell teaches a method of modulating chloride ions and chloride ion channels using dielectrophoretic electromagnetic application to treat cell, tissue and organism pathology.  Purnell does not teach that its method can be used to treat red blood cell rheology.  Du teaches (abstract; pg.36, first 2 paragraphs; pg.39, last 3-4 lines of the last paragraph) that the dielectrophoresis method can be used in treating red blood cell (based on the measured cell deformation and dielectrophoresis force, Du characterizes the mechanical properties of red blood cells).  It would have been obvious to one skilled in the art to apply Du’s teaching and use the dielectrophoretic electromagnetic field in Purnell to treat red blood cell rheology in order to broaden the application of the dielectrophoresis method.  Thus, Purnell in view of Du renders obvious instant claim 4.  
Response to Arguments
Applicant argues that Purnell is not a prior art pursuant to 35 U.S.C. 102(a)(1) since 35 U.S.C. 102(b)(1) provides that a disclosure made one year or less before the effective filing date of a claimed invention shall not be prior art under 35 U.S.C. 102(a)(1) with respect to the claimed invention if: (1) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or (2) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint invention.  Applicant argues that the inventor on instant application is an author of Purnell and thus Purnell in view of Du does not render obvious instant application.
The Examiner respectfully disagrees.  First of all, the effective filing date of the claimed invention is not January 18, 2017 (but January 18, 2018) because there is no support for the subject matter of instant claim 4 in the provisional application 62/447,704.  Therefore, since Purnell was published in November, 2016, the 102(b)(1) exception does not apply in instant case.  Secondly, even if the provisional application provided an adequate support for the subject matter of instant claim 4, applicant needs to file an affidavit or declaration (so as to invoke 102(b)(1) exception) under 37 CFR 1.130  to establish that a disclosure is not prior art under AIA  35 USC 102(a)(1) because the prior disclosure was made by the inventor or a joint inventor - see MPEP 2155.01 where it is stated that “[w]here the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary.” See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).  Attorney’s mere statement that the inventor on this application is an author of Purnell is not sufficient to invoke the 102(b)(1) exception.
For such reasons, instant 103 rejection over Purnell in view of Du still stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 19, 2021